DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 4/26/2022, with respect to the Okerlund reference have been fully considered and are persuasive.  The 35 USC § 103 rejections of claims 1, 3-8, and 14 have been withdrawn. 
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  the fifth limitation of claims 1 and 14 is missing a punctuation mark.
Claim 14 is objected to because of the following informalities:  the preamble of Claim 14 should be read as “a computer system of a computed tomography (CT) imaging system”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “a computed tomography (CT) imaging method” and claim 14 recites “a computer system of a CT imaging system”.  However, the body of claims 1, 9, and 14 does not clearly describe how or when CT imaging data is used or acquired.  Therefore, it is unclear how CT imaging is used in the claimed methods and computer-readable storage medium to generate and output a global optimal phase image and/or a local optimal phase image. For examination purposes the first limitation of the claims will be read as “collecting CT image data of the coronary artery” [claims 1 and 9], “collect CT image data of the coronary artery” [claim 14].  Further recitations of image data are interpreted as CT image data.
Dependent claims deemed rejected due to their dependency.
Claim 3 recites “the method of claim 2”, however claim 2 has been canceled therefore it is unclear what claim 3 is dependent on.  Therefore “the coronary artery” of claim 3 also lacks antecedent basis.  For examination purposes claim 3 is interpreted as “The method of claim 1, wherein generating the local optimal phase image for the particular trunk of the coronary artery comprises”.  
Claim 4 recites “wherein generating a global optimal phase image of a coronary artery comprises”.  It is unclear if this is the same global optimal phase image and the same coronary artery as defined in claim 1.  In light of the specification Fig. 3 shows the method steps including the collection of image data segment by segment and Para [0053] describes Fig. 3 as a second embodiment therefore claim 4 will be interpreted as “wherein generating a second global optimal phase image of the coronary artery comprises”.
Claim 4 recites “performing image reconstruction based on the image data at the global optimal phase.”  It is unclear if the global optimal phase is the global optimal phase defined in claim 1 or the global optimal phase defined in claim 4.  For examination purposes the global optimal phase will be interpreted as the global optimal phase defined in claim 1.
Claim 5 recites “wherein generating a local optimal phase image for a particular trunk of the coronary artery comprises”.  It is unclear if this is the same local optimal phase image and the same particular trunk as defined in claim 1.  In light of the specification Fig. 3 shows the method steps including the collection of image data segment by segment and Para [0053] describes Fig. 3 as a second embodiment therefore claim 5 will be interpreted as “wherein generating a second local optimal phase image for the particular trunk of the coronary artery comprises”.
Claim 7 recites “analyzing a global optimal phase image…result of an analysis for a global optimal phase image”.  It’s unclear if both recitations of a global optimal phase image are the same global optimal phase image define in claim 1 or if they are different.  For examination purposes the claim will be read as “analyzing the global optimal phase image…result of an analysis for the global optimal phase image”.
Claim 8 recites “obtaining the characteristics of the trunks in the global optimal phase image”.  The characteristics of the trucks have not previously been defined therefore there is a lack of antecedent basis and it is unclear what characteristics the claim is referring to.  For examination purposes the claim will be read as “obtaining characteristics of the trunks in the global optimal phase image”.
Claim 12 recites “wherein a local optimal phase image for the particular trunk”.  It is unclear if this is the same local optimal phase image as defined in claim 9 and recited in claim 11 or if it is a different local optimal phase image.  For examination purposes the claim will be read as “wherein the local optimal phase image for the particular trunk”.
Claim 12 recites “a result of analysis for the global optimal phase image of the coronary artery”.  However, a global optimal phase image has not been defined in claims 9 or 11 therefore there is a lack of antecedent basis and it is unclear what global optimal phase image the claim is referring to.  For examination purposes the claim will be read as “a result of analysis for a global optimal phase image of the coronary artery”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, and 14 are rejected under 35 U.S.C. 101 because: the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 14 recite the steps of collecting image data of the coronary artery; obtaining motion indexes of each trunk of the coronary artery at different phases based on the collected image data; obtaining an average of the motion indexes of a plurality of trunks of the coronary artery at each phase; determining a corresponding global optimal phase based on the average of the motion indexes; performing image reconstruction based on the image data at the global optimal phase thereby generating a global optimal phase image of the coronary artery outputting the global optimal phase image ; and generating and outputting a local optimal phase image for a particular trunk of the coronary artery based on a trunk selection command.
The limitations claimed is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as drawing an image of the coronary artery (collecting image data), obtaining motion indexes (values indicating fullness of the artery) of each trunk at different phases by keeping time or monitoring the contraction and relaxation of the heart, obtaining an average of the motion indexes of the plurality of trunks at each phase is a calculation that can be done in the mind, one can the determine a global optimal phase in their mind based on the calculated average, performing image reconstruction based on image data at the global optimal phase can be performed by redrawing the coronary artery to generate and output a global optimal phase image, the process can also be performed in the mind to generate and output a local optimal phase image of a particular trunk after selecting a particular trunk.  Nothing in the claim elements preclude the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements to perform the steps of the limitations. The steps claimed amount to mere data gathering, preforming calculations using the gathered data, making a determination based on the calculations, and generating an image based on the determination. Therefore, with no additional elements the claim does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A, the claim as a whole merely describes how to gather data, perform calculations with that data, make a determination, and generate an image based on the determination. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 9 recites the steps of collecting image data of a coronary artery; obtaining motion indexes of each trunk of the coronary artery at different phases based on the collected image data; determining a local optimal phase of each trunk based on the motion indexes of each trunk at different phases; and performing image reconstruction based on the image data at the local optimal phase of a particular trunk to generate a local optimal phase image for the particular trunk.
The limitations claimed is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as drawing an image of the coronary artery (collecting image data), obtaining motion indexes (values indicating fullness of the artery) of each trunk at different phases by keeping time or monitoring the contraction and relaxation of the heart, one can the determine a local optimal phase in their mind by viewing the motion indexes of each trunk, performing image reconstruction based on image data at the local optimal phase of a particular trunk can be performed by redrawing the particular trunk to generate and output a local optimal phase image.  Nothing in the claim elements preclude the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements to perform the steps of the limitations. The steps claimed amount to mere data gathering, making a determination based on the gathered data, and generating an image based on the determination. Therefore, with no additional elements the claim does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A, the claim as a whole merely describes how to gather data, make a determination, and generate an image based on the determination. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because given the broadest reasonable interpretation of the claims being directed to a computer readable media, the limitations cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim is non-statutory.  In order to overcome this rejection, the Examiner advises amending the language to express the medium in terms of a non-transitory medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund (US20160012613) in view of Kohler (US20090232379).
Regarding Claim 9, Okerlund discloses a computed tomography (CT) imaging method of coronary artery ([0002] – “The subject matter disclosed herein relates generally to systems and methods for computed tomography (CT) imaging, and for coronary imaging using CT.”), comprising:
collecting image data of a coronary artery ([0095] – “At 1204, image data is generated. For example, a CT acquisition unit may be operated to obtain imaging data over the range or ranges determined or selected at 1202, and intermediate images generated for each phase over the range.”, [0002] – “coronary imaging using CT”);
obtaining motion indexes of each trunk of the coronary artery at different phases based on the collected image data ([0048] – “image quality (IQ) metrics as used herein may be evaluated on a phase by phase basis”, [0119] – “IQ may be quantified, for example based on edge strength and circularity scores”, motion would affect the edge strength and circularity scores as disclosed in [0049] therefore the IQ metric is a motion index, Fig. 22 shows the IQ metric scores of each trunk at different phases);
determining a local optimal phase of each trunk based on the motion indexes of each trunk at different phases ([0008] – “select the selected phase based on at least one image quality (IQ) metric of the intermediate images; and generate an image for diagnostic use using imaging information from the selected phase”, [0005] – “A technical effect of at least one embodiment includes addressing unique clinical needs, for example to select a best image of a particular vessel”, therefore the IQ metric data for each trunk in Fig. 22 can be used to determine the best phase for each trunk); and
Okerlund discloses performing image reconstruction based on the image data at the […] optimal phase ([0098] – “the phase selected at 1210 is selected as the phase for final imaging at 1222, and the method proceed to 1224 for final imaging (e.g., reconstruction, and, in some embodiments, motion correction)”) conversely Okerlund does not explicitly teach performing image reconstruction based on the image data at the local optimal phase of a particular trunk to generate a local optimal phase image for the particular trunk
However, Kohler discloses performing image reconstruction based on the image data at the local optimal phase of a particular trunk to generate a local optimal phase image for the particular trunk (Para [0051] – “for each part of the vessel, defined by a suitable neighborhood, suitable for diagnostic purposes, the time point of minimum motion is determined in step S25. Then, the reconstruction window used in the subsequent reconstruction is centered at that time point and the reconstruction is performed in step S26”, therefore it is interpreted image reconstruction is performed based on the time point of minimal motion [optimal phase] of each part of the vessel including the trunks).
Kohler is an analogous art considering it is in the field of determining an optimal phase for coronary CT imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Okerlund to incorporate the image reconstruction at a local optimal phase of Kohler to achieve the same results. One would have motivation to combine because the reconstruction of images of each truck at a local optimal phase would provide improved image quality for each trunk.
Regarding Claim 10, Okerlund and Kohler discloses all the elements of the claimed invention as cited in claim 9.
Okerlund further discloses the coronary artery image data are collected segment by segment ([0148] – “A group of X-ray attenuation measurements, i.e., projection data, from the detector array 914 at one gantry angle is referred to as a “view”. A “scan” of the subject 917 comprises a set of views made at different gantry angles, or view angles, during one or more revolutions of the X-ray source 912 and the detector 914. In a CT scan, the projection data is processed to reconstruct an image that corresponds to a three-dimensional volume taken of the subject 917.”, the views are interpreted as segments);
the motion indexes of each segment of each trunk at different phases are obtained based on the image data collected segment by segment ([0148] – “It may be noted that, in some embodiments, an image may be reconstructed using less than a full revolution of data”, Fig. 22 teaches motion indexes for each truck at multiple phases therefore it would be obvious to one of ordinary skill in the art that an image segment that includes at least one of the trunks can be used to determine the motion indexes at different phases);
the local optimal phase of each segment of each trunk is determined based on the motion indexes of each segment of each trunk at different phases ([0148] – “It may be noted that, in some embodiments, an image may be reconstructed using less than a full revolution of data”, Fig. 22 teaches motion indexes for each truck at multiple phases therefore it would be obvious to one of ordinary skill in the art that an image segment that includes at least one of the trunks can be used to determine the local optimal phase of each segment of each trunk based on the motion indexes at different phases, [0008] – “select the selected phase based on at least one image quality (IQ) metric of the intermediate images; and generate an image for diagnostic use using imaging information from the selected phase”, [0005] – “A technical effect of at least one embodiment includes addressing unique clinical needs, for example to select a best image of a particular vessel”); and
As recited above Okerlund discloses image reconstruction based on image data at an optimal phase conversely Okerlund does not teach image reconstruction is performed based on the image data at the local optimal phases of one or more segments of the particular trunk.
However, Kohler discloses image reconstruction is performed based on the image data at the local optimal phases of one or more segments of the particular trunk (Para [0051] – “for each part of the vessel, defined by a suitable neighborhood, suitable for diagnostic purposes, the time point of minimum motion is determined in step S25. Then, the reconstruction window used in the subsequent reconstruction is centered at that time point and the reconstruction is performed in step S26”, therefore it is interpreted image reconstruction is performed based on the time point of minimal motion [optimal phase] of each part of the vessel including a segment of a trunk, a part of a vessel can be interpreted as a segment).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Okerlund to incorporate the image reconstruction at a local optimal phase of one or more segments of Kohler to achieve the same results. One would have motivation to combine because the reconstruction of images of one or more segments of each truck at a local optimal phase would provide improved image quality for each trunk.
Regarding Claim 11, Okerlund and Kohler disclose all the elements of the claimed invention as cited in claim 9.
Conversely Okerlund does not teach before generating the local optimal phase image of the particular trunk, generating and outputting an optimal phase image of the entire coronary artery.
However, Kohler discloses before generating the local optimal phase image of the particular trunk (Fig. 4, S36-S41), generating and outputting an optimal phase image of the entire coronary artery (Fig.4 – S31-S35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Okerlund to incorporate the local optimal phase image of Kohler to achieve the same results. One would have motivation to combine because a local image provides a more detailed image. (Para [0059]).
Regarding Claim 13, Okerlund and Kohler disclose all the elements of the claimed invention as cited in claim 9.
Conversely Okerlund does not teach the local optimal phase image is generated by responding to a trunk selection command generated by responding to a user's input.
However, Kohler discloses the local optimal phase image is generated by responding to a trunk selection command generated by responding to a user's input (Fig.4 S36, Para [0059] – “a select option is displayed on display of the input/output unit 4 to a user or operator for selecting a part of the vessel tree for further inspection by iterative reconstruction optimization”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Okerlund to incorporate the trunk selection of Kohler to achieve the same results. One would have motivation to combine because it would decrease image processing/reconstruction required by only generating a local optimal phase image for one trunk [a selected trunk].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okerlund (US20160012613) and Kohler (US20090232379) as applied to claim 9 above, and further in view of Fonte (US 20140275945).
Regarding Claim 12, Okerlund and Kohler disclose all the elements of the claimed invention as cited in claims 9 and 11.
Conversely Okerlund does not teach wherein a local optimal phase image for the particular trunk is generated by responding to a trunk selection command, the trunk selection command being generated based on a result of analysis for the global optimal phase image of the coronary artery.
However Kohler discloses a local optimal phase image for the particular trunk is generated by responding to a trunk selection command (Fig. 4 – S35 displaying the vessel tree, S36 selection of a vessel), […] an analysis for the global optimal phase image of the coronary artery (Fig. 3 – S28 outputting the image of the complete vessel tree, S24 determining a motion field between time frames, S25 determining time points of minimum motion, therefor the complete vessel tree is an optimal phase image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Okerlund to incorporate the trunk selection of Kohler to achieve the same results. One would have motivation to combine because it would decrease image processing/reconstruction required by only generating a local optimal phase image for one trunk [a selected trunk].
Conversely Okerlund and Kohler do not teach the trunk selection command being generated based on result of an analysis for an image of the coronary artery.
However Fonte discloses the trunk selection command being generated based on result of an analysis for an image of the coronary artery (Para [0087] – “a processor of computer system 40 may initiate the display of one or more images and centerlines, and prompt a user to review and inspect the images, and to enter inputs of image quality issues upon finding any misregistration artifacts, blurring, stents, undesirable contrast-to-noise ratio, motion artifacts, blooming artifacts, calcium, scanner errors, missing slices, incomplete data, and so on.”, Para [0090] – “In an exemplary embodiment, metrics may be generated for either a region (e.g., vessel) or dataset by the image quality scoring system and method based on ratings of at least some of the image quality issues described previously.”, therefore it is interpreted a region (e.g. vessel) may be displayed based upon the processor analyzing the images and finding issues).
 Fonte is an analogous arts considering it is in the field of global modeling of the coronary artery using CT images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Okerlund to incorporate the analyzing and region selection of Fonte to achieve the same results. One would have motivation to combine because motion or blurring artifacts may affect the vessel tree model therefore it is beneficial to determine if the image quality is suitable (Para [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./              Examiner, Art Unit 3793                                                                                                                                                                                          
/JASON M IP/              Primary Examiner, Art Unit 3793